UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GASPAR AVENDANO HERNANDEZ,
                    Petitioner,
                                                                 20-CV-1589 (JPO)
                      -v-
                                                                       ORDER
 THOMAS DECKER, et al.,
                               Respondents.


J. PAUL OETKEN, District Judge:

       Petitioner’s motion to continue (Dkt. No. 38) is granted. The petition will be held in

abeyance pending the Second Circuit’s new decision in Ragbir v. Homan, 923 F.3d 53 (2d Cir.

2019) or further order of this Court.

       The Clerk of Court is directed to close the motion at Docket Number 38.

       SO ORDERED.

Dated: November 10, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
